We agree that a court may correct clerical errors; and that it may correct its mistakes so that the record shall speak the truth concerning its decision. It cannot correct, under any guise, judicial error after the time for review has passed.
The hearing was on December 9, 1922, and lasted for a few days. On December 28, 1922, Judge Meighen filed his order. Time enough had elapsed for mature deliberation. The order might have been reviewed by certiorari. It was not. Ten or eleven months afterwards it was amended, upon a weak showing by affidavits, by striking out paragraph 7. The theory was that it was not intended to include it. This paragraph finds the statutory facts. It is not inconsistent with paragraph 11; and both 7 and 11 are consistent with the intervening paragraphs 8, 9 and 10. The five paragraphs are interwoven and complete. If the court had not intended 7, it would not have made 8, 9, 10 and 11. By paragraph 11 the engineer was charged with the duty of investigating whether without impairing efficiency the ditch could parallel and immediately adjoin the right of way of the Milwaukee railroad and be wholly on one side or the other, and report to the court. The object was to prevent, if it could be done without impairing efficiency, the waste and inconvenience from cutting up the farms, and the expense of bridges; and this was something proper to be done, in the way provided by paragraph 11, at least after the 1917 amendment to the drainage statute. Judge Meighen intended to establish the ditch. Under the claim that he did not, and without judicial review of his order, the respondents are seeking and perhaps getting a different determination.
For these reasons we dissent. *Page 389